J   -S75042-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
    COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT
                                                          OF PENNSYLVANIA
                           Appellee

                      v.

    JACK PAUL ANDERSON

                           Appellant                     No. 1356 WDA 2019


              Appeal from the PCRA Order entered August 9, 2019
               In the Court of Common Pleas of Jefferson County
                 Criminal Division at No: CP-XX-XXXXXXX-2018

BEFORE:     STABILE, J., KUNSELMAN, J., and PELLEGRINI, J.*

CONCURRING STATEMENT BY STABILE, J.:                     FILED MARCH 09, 2020

        I agree with the Majority's analysis and conclusions. I write separately

to note that the legality of   a   sentence can be, and generally is, challenged by

defendants. Thus, to the extent that the Majority indicates that "it       is up   to

the District Attorney" to appeal an illegal sentencing order, I would also add

that an affected defendant can similarly challenge the legality of the

sentencing order.